USCA1 Opinion

	




       [NOT FOR PUBLICATIONNOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNos. 99-1092     99-1376     99-1581                          SANDRA SINGER,                      Plaintiff, Appellant,                                v.                   GEORGE DAVIS, JOINT VENTURE,              PRIMO REALTY TRUST, DAVIS LIQUIDATIONS                       TRUST, DIANA DAVIS,                      Defendants, Appellees.          APPEALS FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS           [Hon. Robert E. Keeton, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                                                     Sandra M. Singer on brief pro se.     Stewart A. Engel on brief for appellees.September 16, 1999            Per Curiam.  Upon review of the briefs and record, we  conclude that the district court properly dismissed plaintiff's  complaint.  The issues raised, even were they not vague and  unsupported, were inextricably intertwined with review of the  state court proceedings.  Accordingly, the district court  lacked jurisdiction to consider those claims.  See District of  Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983);  Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923);  Lancellotti v. Fay, 909 F.2d 15, 17 (1st Cir. 1990).   Plaintiff's vague and unsupported allegations of denial of due  process did not require any other result, and we find no merit  in plaintiff's specific appellate arguments to the contrary.            Affirmed.  See 1st Cir. Loc. R. 27.1.